Citation Nr: 0515732	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
interstitial lung disease, including asbestosis, from 
December 28, 2001.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO granted service 
connection for interstitial lung disease, including 
asbestosis, and assigned an initial 30 percent evaluation, 
effective from December 28, 2001.

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected disability, the 
issue has been framed as that listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 
126 (1999).

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript has been associated with the claims file. 

In June 2005, a motion to advance this case on the Board's 
docket was granted by the Board for good cause shown, namely 
the advancing age of the appellant.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (c) (2004).


REMAND

The veteran maintains that his service-connected interstitial 
lung disease is more severely disabling than reflected by the 
current 30 percent evaluation.  In support of the foregoing, 
the veteran maintains that he is on an albuterol inhaler and 
nebulizer and that his activities are restricted.  In support 
of his claim, the veteran submitted a September 2003 report, 
prepared by W. J. S., M. D., reflecting that the veteran was 
100 percent disabled because of his service-connected lung 
disease.  

The RO granted service connection for interstitial lung 
disease and assigned an initial 30 percent evaluation 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833 (2004).  
Pursuant to that code, a 30 percent rating is assigned when, 
on pulmonary function testing, there is a forced vital 
capacity (FVC) of 65 to 74 percent predicted; or, when 
Diffused Capacity of the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)) is 56 to 65 percent 
predicted.  A 60 percent rating is assigned for FVC of 50 to 
64 percent predicted; or, DLCO (SB) of 40 to 55 percent 
predicted; or, maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent disability evaluation is assigned 
where FVC is less than 50 percent; or, DLCO (SB) is less than 
40 percent of predicted; or, maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or, where there is cor 
pulmonale or pulmonary hypertension; or, where the claimant 
requires outpatient oxygen therapy.  Id.  

In the veteran's case, the RO assigned a 30 percent 
evaluation based on a July 2003 VA pulmonary function test, 
reflecting a DLCO (SB) evaluation of 59.5 percent.  However, 
as neither the June 2003 respiratory examination report or 
the July 2003 pulmonary function test appear to have included 
findings relating to the veteran's maximum oxygen consumption 
with cardiorespiratory limit or whether he experiences 
problems such as pulmonary hypertension or cor pulmonale, 
they are inadequate to evaluate whether he is entitled to a 
disability rating in excess of 30 percent for his service-
connected interstitial lung disease.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, and because of the September 2003 statement by 
the veteran's private physician, the fulfillment of the 
statutory duty to assist requires that the veteran be 
provided a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, a remand 
is in order.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
December 2001 for his service-connected 
lung disease.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folder.  

2.  The RO should schedule the appellant 
for a VA respiratory examination to 
determine the severity of his service-
connected interstitial lung disease.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and that fact 
should be so noted in the medical report.  
Clinical analysis of his interstitial 
lung disease should include pulmonary 
function tests that provide Forced Vital 
Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)), and maximum 
exercise capacity results required by the 
rating schedule.  The examiner should 
also specifically indicate whether the 
appellant has cor pulmonale, pulmonary 
hypertension, and/or the necessity for 
oxygen therapy.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  All 
findings should be made part of an 
examination report, a copy of which must 
be made part of the claims folder.

3.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all of the requested 
information has been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation greater than 30 percent for 
interstitial lung disease, from December 
28, 2001.  In re-adjudicating the claim, 
the RO should consider the provisions of 
the decision in Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

